DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment after Final Rejection (AFCP 2.0) has been entered and made of record as it places the application in condition for allowance.

Response to Arguments

Applicant’s arguments, see pages 7-8 of the remarks, filed 3/1/22, with respect to the rejection of claims 1 and 7 have been fully considered and are persuasive.  The rejection of claims 1,3-4,7,9-10,13, and 15-16 has been withdrawn. 

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), when the image data is low in resolution, the circuitry has the image data stored in the memory and thereafter performs, on the image data low in resolution, detection processing for detecting whether the image data low in resolution 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARK R MILIA/             Primary Examiner, Art Unit 2677